The order dismissing the complaints is reversed (1) because, on the representations of defense counsel at the hearing on the first motion to dismiss, there were “circumstance[s] not inconsistent with the purposes” of G. L. c. 90C, § 2, which required the conclusion that the trooper had been justified in not giving the defendant the citation at the time of the violations and (2) because, on the fourth unnumbered paragraph of the affidavit in support of the second motion to dismiss and the undisputed testimony of the trooper (which does not appear to have been questioned by the judge), the delivery of the citation to the defendant’s wife and the trooper’s advice to the defendant (in her presence) of such delivery and of the reason for is*931suing the citation, all on the date of the offences, constituted a “deliver[y] to the offender” sufficient to satisfy the requirements of the last sentence of the third paragraph of said § 2, as appearing in St. 1965, c. 692, § 3.
Robert L. Rossi, Assistant District Attorney, for the Commonwealth.
Denis L. McKenna for the defendant.

So ordered.